Citation Nr: 1136349	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  06-04 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.	Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes.

2.	Entitlement to service connection for arthralgia, to include as secondary to service-connected diabetes.

3.	Entitlement to an initial increased evaluation for cataracts of the left eye, to include as secondary to service-connected diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Montgomery, Alabama RO has since maintained jurisdiction over the claims.

In a December 2009 decision the Board denied entitlement to service connection for hypertension, to include as secondary to service-connected diabetes.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2010 the Court endorsed a Joint Motion for Remand (JMR) and the Veteran's claim for hypertension was remanded to the Board for further adjudication.  The Board observes that in the August 2010 JMR the parties specifically stated they did not appeal the Board's denial of hypertension on a direct basis.  As such, the Board will only consider this claim on a presumptive and secondary basis.

The case was brought again before the Board in June 2011, at which time it was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining treatment records and affording him a new VA examination.  The Veteran's most recent treatment records from the Birmingham VA Medical Center were obtained and associated with the claims file.  The Veteran was afforded a VA examination in June 2011 for his hypertension claim.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The issues of entitlement to service connection for arthralgia and entitlement to an initial increased evaluation for cataracts are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

Hypertension did not manifest to a compensable degree within one year of service and was not proximately due to or chronically worsened by the Veteran's service-connected diabetes.


CONCLUSION OF LAW

Hypertension did not manifest within one year of service and is not proximately due to or aggravated by the Veteran's service-connected diabetes.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).
The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in November 2004 and March 2006.  The November 2004 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the April 2005 rating decision, the Board finds that providing him with adequate notice in the March 2006 letter followed by a readjudication of the claim in the May 2008 and July 2011 supplemental statements of the case, as well as the December 2009 and June 2011 Board decisions 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in August 2006 and June 2011 for his hypertension claim.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which favors the Veteran.

Service connection may also be granted for a chronic disease, including hypertension, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The Veteran is alleging that his hypertension was caused by his service-connected diabetes.  The Veteran alleges that hypertension is a side effect of diabetes and as such, his claim of service connection for hypertension should be granted.

As noted above, in the August 2010 Joint Motion for Remand the parties specifically stated they were not appealing the Board's decision to deny the claim of entitlement to service connection for hypertension on a direct basis.  As such, the claim will only be considered on a presumptive and secondary basis.

With regard to the presumption of service connection, the Veteran must be diagnosed with hypertension which manifested to a degree of 10 percent or more within 1 year from service for the presumption to apply.  38 C.F.R. § 3.307 (a)(3).  At his August 2006 VA examination the Veteran reported he was diagnosed with hypertension in 2003, approximately 33 years after separation from service.  As such, the presumption of service connection does not apply in the instant case.  38 C.F.R. §§ 3.307, 3.309(a).

The Board notes that there is evidence the Veteran currently suffers from hypertension.  See e.g., December 2004, April 2007, and November 2010 VA treatment records.

The Veteran was afforded a VA examination in December 2004 for his joints.  At this examination the examiner diagnosed the Veteran with essential hypertension.  The examiner opined that the Veteran's hypertension was not related to his service-connected diabetes because he had "normal renal function."  

The Veteran was also afforded a VA examination in August 2006.  The Veteran reported that he had been diagnosed with diabetes in 1993 and hypertension in 2003.  The examiner recorded the Veteran's blood pressure readings 3 different times.  Ultimately the examiner diagnosed the Veteran with hypertension, but when asked if it was a complication of diabetes the examiner stated it was not because there was "stable renal function."  

The Board notes an October 2011 VA treatment record indicated the Veteran had well controlled hypertension.  The Veteran was afforded another VA examination in June 2011.  At this examination the Veteran reported he was taking prescription medication to help control his hypertension.  The Veteran was given a physical examination and had 3 blood pressure readings taken.

The examiner noted no history of hypertensive renal disease or headaches, nosebleeds, or strokes related to hypertension.  He also found no evidence of pulmonary hypertension.  The examiner's diagnosis was essential hypertension that was not related to the Veteran's diabetes.  His rationale was that renal insufficiency of sufficient severity can cause hypertension, and diabetes of sufficient severity can cause renal insufficiency.  However, there was no evidence of any renal disease and the Veteran was diagnosed with essential hypertension, the most common form of this disorder, which is not related to diabetes.

Here, the only evidence relating hypertension to the Veteran's service-connected diabetes are the Veteran's own personal statements.  The Board acknowledges that lay assertions may serve to support a claim of service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a);  38 C.F.R. § 3.303(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion as to the etiology of his hypertension.  

Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, hypertension is not a condition generally capable of lay diagnosis.  In this regard, the origin of hypertension is a matter of medical complexity.  Thus, the Board concludes that the Veteran's statements as to the origin of hypertension do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  Therefore, the Veteran's statements regarding the etiology of his hypertension in this case do not constitute competent evidence on which the Board can make a service connection determination.

In sum, a preponderance of the competent probative evidence of record weighs against the Veteran's assertion that his service-connected diabetes is the proximate cause of or has aggravated his currently diagnosed hypertension.  In addition, a VA physician has opined that the Veteran's service-connected diabetes did not cause or aggravate his currently diagnosed hypertension.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for hypertension on a presumptive and secondary basis, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Board remanded this claim in December 2009 for a VA examination to determine the nature and etiology of the Veteran's claimed arthralgia.  The Veteran was provided a VA examination in March 2010 for this claim.  However, the Board notes the AOJ did not issue a supplemental statement of the case subsequent to this examination.  Thus the Board must remand this issue so that the RO may review the evidence and, if the claim remains denied, include such evidence in a supplemental statement of the case.  38 U.S.C.A. § 19.37 (2010).  

Furthermore, the RO granted service connection for cataracts of the left eye in a July 2011 rating decision.  The Veteran then submitted a timely notice of disagreement (NOD) in August 2011, indicating he wanted a higher initial rating.  See 38 C.F.R. § 20.305 (2010).  The RO has not issued a statement of the case (SOC) to the Veteran which addresses his NOD.  The Court has made it clear that the proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2010).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should readjudicate the Veteran's claim for arthralgia based on all evidence provided since the May 2008 supplemental statement of the case.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

2.	Issue a statement of the case with respect to the issue of entitlement to a higher initial evaluation for cataracts of the left eye.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


